Exhibit 10.5

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This Amendment, dated as of October 5, 2004, is made by and among ENTEGRIS,
INC., a Minnesota corporation (the “Borrower”), each of the banks appearing on
the signature pages hereof, together with such other banks as may from time to
time become a party to the Credit Agreement (defined below) pursuant to the
terms and conditions of Article VIII of the Credit Agreement (herein
collectively called the “Banks” and individually each called a “Bank”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, assignee
of Wells Fargo Bank Minnesota, National Association, formerly known as Norwest
Bank Minnesota, National Association in its separate capacity as administrative
agent for itself and all other Banks (in such capacity, the “Agent”).

 

Recitals

 

A. The Borrower, the Banks and the Agent have entered into a Credit Agreement
dated as of November 30, 1999, as amended by a First Amendment to Credit
Agreement dated as of October 17, 2000, a Second Amendment to Credit Agreement
dated as of March 1, 2002, a Consent and Amendment Agreement dated as of
February 7, 2003, a Fourth Amendment to Credit Agreement dated as of February
26, 2003 and a Fifth Amendment to Credit Agreement dated as of February 17, 2004
(as so amended, the “Credit Agreement”).

 

B. The Borrower has requested that the Banks and the Agent amend the Credit
Agreement to allow for certain additional indebtedness.

 

C. The Banks and the Agent are willing to grant the Borrower’s request subject
to the terms and conditions set forth below.

 

ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the Borrower, the Banks and the Agent agree as follows:

 

1. Defined Terms. All capitalized terms used in this Amendment and not otherwise
specifically defined in this Amendment shall have the meanings given such terms
in the Credit Agreement.

 

2. Indebtedness. Section 6.2(l) of the Credit Agreement is amended to read as
follows:

 

“(l) Rate Hedging Obligations covering notional amounts not exceeding
$20,000,000 in aggregate at any one time; and”

 

3. Notes. The Revolving Advances of the Bank shall continue to be evidenced by
the Revolving Notes of the Borrower dated as of February 26, 2003. The
definition of “Credit Agreement” in such Revolving Notes shall be deemed to
include this Amendment.



--------------------------------------------------------------------------------

4. Conditions Precedent. This Amendment shall become effective when the Agent
shall have received the following, each in form and content acceptable to the
Agent in its sole discretion:

 

(a) This Amendment duly executed on behalf of the Borrower, the Banks and the
Agent;

 

(b) The Guarantor’s Acknowledgments attached hereto, duly executed on behalf of
each of the Guarantors;

 

5. Reference to and Effect on the Credit Agreement and the other Loan Documents.
Except as otherwise amended by this Amendment, all of the terms and conditions
of the Credit Agreement and the other Loan Documents prior to giving effect to
this Amendment shall remain in full force and effect in accordance with their
terms.

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument.

 

7. Borrower Release. The Borrower hereby absolutely and unconditionally releases
and forever discharges the Agent and each of the Banks, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
withal of the present and former directors, officers, agents and employees of
any of the foregoing (the “Released Parties”), from any and all claims, demands
or causes of action of any kind, nature or description, whether arising in law
or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower has had, now has or has made claim to have against
such Released Party for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment in connection with or related to the transactions evidenced by
the Loan Documents, whether such claims, demands and causes of action are mature
or unmatured or known or unknown.

 

8. No Waiver. The execution of this Amendment shall not be deemed to be a waiver
of any Default or Event of Default under the Credit Agreement, whether or not
known to the Agent and/or the Banks and whether or not existing on the date of
this Amendment.

 

9. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the Agent and the Banks as follows:

 

(a) The Borrower has all requisite power and authority to execute this Amendment
and to perform all of its obligations under the Credit Agreement, as amended by
this Amendment. This Amendment has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.

 

(b) The execution, delivery and performance by the Borrower of the Credit
Agreement, this Amendment and the other Loan Documents have been duly authorized
by all



--------------------------------------------------------------------------------

necessary corporate action and do not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to the Borrower, or the Articles of Incorporation
or Bylaws of the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which the Borrower is a party or by which it or its
properties may be bound or affected.

 

(c) All of the representations and warranties contained in Article IV of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

10. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended by this Amendment; and any
and all references in any of the other Loan Documents to the “Credit Agreement”
shall be deemed to refer to the Credit Agreement as amended by this Amendment.
All references to schedules or exhibits in the Credit Agreement shall be deemed
to include the amendments to such schedules and exhibits effected hereby.

 

11. Law. This Amendment shall be a contract made under the laws of the State of
Minnesota, which laws shall govern all the rights and duties hereunder.
Provisions of the Credit Agreement respecting consent to jurisdiction and waiver
of jury trial shall apply, equally, to this Amendment.

 

(signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

ENTEGRIS, INC.

By:

 

/s/ James E. Dauwalter

--------------------------------------------------------------------------------

Title:

 

Chief Executive Officer

and

By:

 

/s/ John D. Villas

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Bank and as Agent

By:

 

/s/ Richard Trembley

--------------------------------------------------------------------------------

Title:

 

Vice President

HARRIS TRUST AND SAVINGS BANK, as a

Bank

By:

 

/s/ Michael Fordney

--------------------------------------------------------------------------------

Title:

 

Vice President